1

2

3                            UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                              ***

6     JORGE MIRANDA-RIVAS,                           Case No. 3:16-cv-00663-MMD-CLB

7                                Petitioner,                      ORDER
             v.
8
      HAROLD WICKHAM, et al.,
9
                             Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (fifth

12   request) (ECF No. 97) to have until May 24, 2021, to file their answer to Petitioner

13   Jorge Miranda-Rivas’ Third Amended Petition for Writ of Habeas Corpus (ECF No.

14   56). The Court finds that the motion is not made solely for the purpose of delay and

15   that good cause exists to grant the motion.

16         It is therefore ordered that Respondents' unopposed motion for enlargement of

17   time (fifth request) (ECF No. 97) is granted. Respondents will have up to and including

18   May 24, 2021, to file an answer to the third amended petition (ECF No. 56).

19         DATED THIS 21st Day of May 2021.

20

21

22                                     MIRANDA M. DU
                                       CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
